DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 2/23/2021.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 has been considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 depends from claim 4. Claim 16 ought to depend from claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the mask" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 5-6 and 15-17 are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 12, 14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, et al. (“Single camera multi-view anthropometric measurement of human height and mid-upper arm circumference using linear regression,” PLoS ONE, 13(4): e0195600. pp. 1-22) (hereafter, “Liu”).
With regard to claim 1 Liu discloses a method comprising: at a device having a processor (camera, scanners, 3D model on bottom of page 19 and top of page 20): determining a first position on a head of a person in a three-dimensional (3D) coordinate system (See Fig. 1 on page 5), the first position determined based on detecting a feature on the head based on a two-dimensional (2D) image of the person in a physical environment (see camera calibration on page 6; Fig. 2 where head position is determined with the cross at top of the head); determining a second position on a floor below the first position in the 3D coordinate system (Dataset section on page 3-4, floor line on page 6 where location of the floor is marked; Fig. 2; height estimation section on page 8); and estimating a height based on determining a distance between the first position and the second position (manual measurement, bottom of page 3; page 7; Height Estimation on pages 8-9; Results section and Height on page 12).
With regard to claim 3 Liu discloses wherein the feature is a face (Figs. 1 and 2 and throughout the reference). 
With regard to claim 6 Liu discloses wherein identifying the first position within the portion of the mask comprises identifying a boundary of the head based on data from a depth sensor (see bounding box in Fig. 2, relative orientation in view of the head position, Fig. 1 and throughout the reference; depth camera, pages 19-20).
With regard to claim 7 Liu discloses wherein determining the second position on the floor comprises determining a floor plane based on image data acquired from a camera on the device (Fig. 2; height estimation section on pages 8-9).
With regard to claims 12 and 20, claims 12 and 20 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 12 and 20. Liu discloses a method that maybe implemented on a mobile device page 17, and devices that include 3D camera, scanners, etc. on page 20, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 14 Liu discloses wherein the feature is a face (Figs. 1 and 2 and throughout the reference). 
With regard to claim 17 Liu discloses wherein identifying the first position within the portion of the mask comprises identifying a boundary of the head based on data from a depth sensor (see bounding box in Fig. 2, relative orientation in view of the head position, Fig. 1 and throughout the reference; depth camera, pages 19-20).
With regard to claim 18 Liu discloses wherein determining the second position on the floor comprises determining a floor plane based on image data acquired from a camera on the device (Fig. 2; height estimation section on pages 8-9).

	Allowable Subject Matter
Claims 2, 4-5, 8-11, 13, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes the 35 USC 112 rejection made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669